Opinion by
Tilson, J.
In accordance with stipulation of counsel certain articles embroidered and in part of lace similar to those involved in United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544) and Pustet v. United States (13 id. 530, T. D. 41396), Normandy laces similar to those the subject of United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), and filet laces similar to those the subject of United States v. Jabara (22 id. 77, T. D. 47065) were held dutiable at 75 percent under paragraph 1430 as claimed.